450 F.2d 336
UNITED STATES of America, Plaintiff-Appellee,v.Michael John STINSON, Defendant-Appellant.
No. 71-1831.
United States Court of Appeals,Ninth Circuit.
Oct. 21, 1971.

Neil Horton (argued), of Johnston, Klein, Horton & Solomon, Oakland, Cal., for appellant.
James Bruen, Asst. U. S. Atty.  (argued), James L. Browning, U. S. Atty., F. Steele Langford, Chief, Crim. Div., San Francisco, Cal., for appellee.
Before DUNIWAY and ELY, Circuit Judges, and McNICHOLS, District Judge.*
PER CURIAM:


1
The record shows that when the local board classified appellant 1-A, the decision was made by less than a quorum of the Board.  The classification was therefore invalid and cannot support the order of induction.  When the mandate goes down, the indictment will be dismissed.


2
Reversed.



*
 Honorable Ray McNichols, United States District Judge, District of Idaho, sitting by designation